



COURT OF APPEAL FOR ONTARIO

CITATION: Carioca's Import & Export Inc. v. Canadian
    Pacific Railway Limited, 2015 ONCA 592

DATE: 20150902

DOCKET: C59354

Sharpe, Lauwers and van Rensburg JJ.A.

BETWEEN

Carioca's Import & Export
    Inc.

Plaintiff (Appellant)

and

Canadian Pacific Railway Limited

Defendant (Respondent)

Robin B. Cumine, Q.C. and Kirryn G. Hashmi, for the
    appellant

Christopher J. Rae, for the respondent

Heard: March 31, 2015

On appeal from the order of Justice David Aston of the Superior
    Court of Justice, dated August 20, 2014, with reasons reported at 2014 ONSC
    4818.

van Rensburg J.A.:

A.

Introduction

[1]

This is an appeal from an order of a motion judge refusing to restore an
    action to the trial list under rule 48.11 of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194. As a consequence of the judges order, the action was
    subsequently administratively dismissed with costs pursuant to rule 48.14.

[2]

The motion to restore the action to the trial list was brought after the
    action had been struck from the list at civil to be spoken to court in
    Toronto, six months earlier.

[3]

There is no issue that the motion judge identified the correct test in
    considering whether to restore the action to the trial list. He asked whether
    the plaintiff (the appellant) had shown on a balance of probabilities: that there
    was a reasonable explanation for the delay; and that if the action were allowed
    to proceed, the defendant (the respondent) would suffer no non-compensable
    prejudice:
Nissar v. Toronto Transit Commission
, 2013 ONCA 361, 115
    O.R. (3d) 713, at paras. 30-31. This is the appropriate test where a refusal to
    restore an action to the trial list would result in its dismissal (in this
    case, because the parties had received notice of an impending administrative
    dismissal after the action had not been restored to the trial list within 180
    days of being struck).

[4]

A decision on a rule 48.11 motion is discretionary and entitled to deference
    by this court. It may therefore only be set aside if made on an erroneous legal
    principle or infected by a palpable and overriding error of fact:
Margaret
    Grace Kerr v. CIBC World Markets et al
., 2013 ONSC 7685, 316 O.A.C. 192,
    at para. 39;
1196158 Ontario Inc. v. 6274013 Canada Ltd.
, 2012 ONCA
    544, 112 O.R. (3d) 67 (C.A.), at para. 16.

[5]

I would allow the appeal. Although the motion judge set out the correct
    test, his analysis reveals errors in legal principle in applying both parts of
    the test. He decided the delay issue based on an allocation of blame for delay rather
    than whether there was a reasonable explanation for it. He decided the
    prejudice issue by a mechanical application of a presumption based on the
    passage of time, rather than considering prejudice as a question of fact in the
    particular circumstances of this case.

[6]

Given the errors in legal principle, it falls to this court to reweigh
    the evidence:
H.B. Fuller Co. v. Rogers (c.o.b. Rogers Law Office)
,
    2015 ONCA 173, 330 O.A.C. 378, at para. 45. After doing so, I find that the
    appellant has provided an acceptable explanation for the delay, and that the respondent
    will not suffer non-compensable prejudice if the action is restored to the
    trial list. In order to explain these conclusions, the history of the
    litigation must be examined in some detail.

B.

Facts

[7]

The action arises out of a fire that took place August 10, 2006 on
    railway lands owned or occupied by the respondent, which spread to the
    appellants business, resulting in the alleged damage and loss.

[8]

The appellant commenced the action by statement of claim issued March
    14, 2007, claiming damages of $125,000 for negligence. The respondent defended
    the action and commenced third party proceedings against the appellants
    landlords at the time of the loss.

[9]

Affidavits of documents were exchanged and examinations for discovery
    took place in February, June, and September, 2008. Some 39 undertakings were
    given in the examination for discovery of the appellants representative.

[10]

On
    June 11, 2009, the appellant set down the action for trial. The third party
    claim was dismissed on consent in August 2009.

[11]

In
    November 2009 there was a mediation, which did not resolve the action.

[12]

The
    appellant then followed the procedure for obtaining pre-trial and trial dates,
    as required by the then applicable Toronto Region Practice Direction. On
    November 5, 2009, the appellant delivered a Notice of Readiness for Pre-trial
    Conference. Several months later, the court sent the appellants counsel a list
    of available pre-trial and trial dates, together with a Certification Form to
    Set Pre-Trial and Trial Dates (Certification Form) that would permit the
    parties to schedule such dates on consent. At the time they were looking at
    pre-trial dates in November and December of 2010, and a trial in January of 2011.

[13]

The
    respondents counsel refused to execute the Certification Form, on the basis
    that the appellant still had outstanding undertakings from discovery. In
    accordance with the Practice Direction, because a completed Certification Form was
    not returned by the date specified on the courts covering memo, and the
    appellant did not arrange an appearance before a judge in a to be spoken to court,
    the action was struck from the trial list by the court office.

[14]

Commencing
    in January 2010, the respondents counsel began pressing for answers to
    outstanding undertakings, and there were numerous exchanges between counsel in
    the subsequent months. Most of the undertakings were answered, some remained
    outstanding, and additional information and clarification were requested by the
    respondents counsel with respect to some of the answers provided. By late 2010,
    the appellant was seeking the respondents consent to restore the action to the
    trial list. The respondents counsel advised that they required full answers
    to undertakings before considering whether to provide such consent.
    Correspondence respecting undertakings continued, with additional responses
    provided by the appellant, and further requests for complete answers and
    clarification by the respondent.

[15]

By
    order dated January 6, 2012, following an unopposed motion by the appellant,
    the action was restored to the trial list. At that time there was no indication
    of any outstanding undertakings, although the respondents counsel noted that
    they had not received sufficient documentary evidence or explanation of the
    damages claimed.

[16]

In
    October 2012, the court sent out a Certification Form to the appellants
    counsel, with available dates. After consultation with the respondents counsel
    a completed Certification Form was submitted to the court, with agreed upon
    dates for pre-trial and trial. On consent, a pre-trial conference was scheduled
    for September 26, 2013, with the trial to commence November 12, 2013 for a
    period of eight or nine days.

[17]

When
    the respondents counsel
provided his available dates for pre-trial
    and trial, he also requested responsive answers to three undertakings from
    the appellants discovery relating to:
(i) all inventory records of the
    appellant for one year prior to the fire; (ii) copies of the respondents
    income tax returns and notices of assessment from 2008 going forward (after the
    fire); and (iii) complete GST returns for the years 2005, 2006 and 2007.

[18]

During
    the next six months, the respondents counsel wrote each month to inquire about
    the status of the three undertakings, and received a telephone update from the
    appellants counsel. The appellants counsel explained that there were delays
    in getting the necessary documents from the appellants accountant during tax
    season. In June 2013, the respondents counsel advised that, if we do not have
    these records very shortly for our experts review, we will not be able to
    proceed with the trial on the dates currently scheduled and the dates will need
    to be adjourned.

[19]

On
    July 18, 2013, the appellants counsel advised opposing counsel that she had
    the majority of the records, and stated, were still missing the complete [corporate
    tax] returns for 2008, 2009, although we do have the notices of assessment for
    these years. We obtained an authorization from our client and have written to
    the CRA directly for the remaining tax records. She agreed that the pre-trial
    and trial dates should be adjourned to facilitate the preparation of expert
    reports. At that point, expert reports on liability had been exchanged, the
    respondent had delivered an expert report on damages, but intended to update
    its report with reference to the additional documents produced, and the
    appellant had not delivered an expert report on damages.

[20]

Counsel
    agreed to adjourn the pre-trial and trial dates, and agreed to a deadline of no
    later than mid-December 2013 for the remaining documentation to be provided.
    The respondents counsel suggested that the parties discuss whether there was a
    possibility of resolving the action without having to incur further expenses
    preparing expert reports.

[21]

Counsel
    attended at to be spoken to court on October 28, 2013 to seek new dates on
    consent. The presiding judge, however, struck the action from the trial list
    and endorsed: Not ready. Expert reports yet to be served. Plaintiffs damages
    disclosure to be completed. Struck from the list.

[22]

On
    December 9, 2013, the respondent was provided with the remaining damages
    documents it had requested, except for the appellants 2012 tax return, which
    was to be provided once received by the appellants counsel.

[23]

There
    followed exchanges of correspondence in which some documents which had already
    been produced to the respondent were requested and provided again. Also in the
    first few months of 2014, in response to the respondents concern that tax
    returns were incomplete, the appellant obtained copies from the Canada Revenue
    Agency (CRA) that confirmed that the documents already produced were in fact
    complete (including the 2008 corporate tax return). In the course of the
    communications about documents, the appellants counsel indicated that her
    client was trying to secure funds to retain an expert accountant to quantify
    the appellants damages. By the time of the motion to restore the action to the
    trial list, an expert had been retained, some work had been done, and counsel
    confirmed that the necessary funds would be secured and the expert report would
    be delivered by the end of October 2014.

[24]

The
    appellant served and filed a motion to restore the action to the trial list,
    returnable April 17, 2014. The motion was not confirmed and could not proceed.
    The respondent refused to adjourn the motion on consent to a new date and
    required that the appellant serve and file a fresh motion.

[25]

On May 5, 2014, the appellant served a new motion to restore the
    action to the trial list.
A status notice was issued by the
    court on May 16, 2014 under rule 48.14(2), as more than 180 days had passed
    without the action being restored to the trial list.
[1]
The status notice advised
    that the action would be dismissed unless within 90 days: (a) the action was
    restored to a trial list; (b) the action was terminated by any means; (c)
    documents had been filed in accordance with rule 48.14(10) (providing a consent
    timetable); or (d) a judge or case management master ordered otherwise.

[26]

The motion to restore the action to the trial list was heard
    August 14, 2014 and dismissed on August 20, 2014. The action was then
    administratively dismissed with costs
on September 9, 2014.

C.

Decision of the Motion Judge

[27]

The motion judges endorsement stated at the
    outset that the parties were agreed as to the applicable test to restore a case
    to the trial list. He articulated this as whether the appellant had provided a
    reasonable explanation for the delay in bringing the case to trial, and had
    demonstrated that the respondent would not suffer any prejudice that could not
    be compensated for in costs if the matter were restored to the trial list. He
    held that the appellant had failed to meet both branches of the test.

[28]

In reviewing the history of the litigation set
    out above, the motion judge made several findings of fact, and weighed them as
    he was required to do. He characterized the manner in which the appellant
    prosecuted the case between 2007 and 2010 as dilatory, although he did not
    criticize any particular conduct of the appellant during that time, and stated
    that he did not place much emphasis on the early pace of the litigation.

[29]

The motion judge found that, regarding the
    circumstances under which the case was first (administratively) struck from the
    trial list on October 27, 2010, there may have been something to the appellants
    argument that the respondent was using unfulfilled undertakings as a pretext
    not to sign the Certification Form. He noted that, although the appellant admitted
    the undertakings were in fact outstanding, the respondent had made no real
    effort to compel satisfaction of those undertakings since oral discoveries were
    completed in the summer of 2008. Nonetheless, in his view the striking of the
    case from the list in 2010 should have been a wake up call for the appellant.

[30]

Although the motion judge stated that it was
    not clear what steps were taken in the following year to satisfy the
    outstanding undertakings, he noted that the respondent did not oppose the appellants
    motion to restore the case to the trial list in January of 2012.

[31]

The motion judge reviewed the efforts of the appellant
    to deliver answers to undertakings, some of which had to be obtained from third
    parties, throughout 2012 and 2013. He said that although there were only three
    or four undertakings outstanding in the fall of 2012, those undertakings were
    not completely satisfied until approximately twenty-seven months after the
    matter was restored to the list in January of 2012. He observed that this work
    was ongoing when the matter was again struck from the list on October 28, 2013.
    Although the respondent did not seek to have the case struck the second time,
    it opposed the motion to have it restored to the list in 2014. The respondent
    also refused to waive the technical requirement (the filing of a confirmation
    form) that caused the motion to restore to be de-listed, so that the appellant
    had to re-file the motion before it was heard.

[32]

The motion judge accepted that the appellant was
    still not ready for trial because the expert report remained a work in
    progress. He thought that if he restored the matter to the trial list, it would
    not be tried until 2015.

[33]

The motion judge accepted the appellants
    submission that it had no motive to delay the case. Further, in his view, it
    may well be that the unfulfilled undertakings are only marginally important.
    Nonetheless, he held that the delay was mainly, if not entirely, attributable
    to the plaintiff. He concluded that he was not satisfied that the delay had
    been reasonably explained.

[34]

The motion judge dealt with the prejudice issue
    in two paragraphs. He found that the case would probably, in large part be
    decided upon oral evidence, and that the credibility and reliability of
    witnesses may be critical to the outcome on both liability and damages. He
    rejected the respondents submission that it would suffer actual prejudice
    because one of the authors of certain business records (which had been
    produced) had retired. However, he held that even if this witness was located,
    it is apparent that his recollection of events and the recollection of other
    witnesses will presumptively have faded.

[35]

The motion judge awarded the costs of the motion
    to restore to the respondent in the amount of $7,500 plus costs thrown away of
    $1,500.

D.

IssueS

[36]

The question in this appeal is whether the motion judge committed
    reversible errors in exercising his discretion not to restore the appellants
    action to the trial list, where the necessary result was a dismissal of the
    action. The issues are whether he made this decision on an erroneous legal
    principle or infected by a palpable and overriding error of fact on each branch
    of the conjunctive test recently set out in
Nissar,
at paras.
    30-31
. This is whether the plaintiff has demonstrated that:

1)

there is an acceptable explanation for the delay
    in the litigation,
and

2)

if the action were allowed to proceed, the
    defendant would suffer no non-compensable prejudice.

E.

PositionS of the parties

[37]

The
    appellant submits that the motion judge erred in a number of respects. Its
    position is that the motion judge made palpable and overriding errors of fact
    respecting the appellants fulfillment of undertakings, the exchange of expert
    reports, and in concluding that there was unreasonable delay for which the
    appellant was solely or almost entirely responsible. The motion judge erred in his
    interpretation and application of the legal test for restoring an action to the
    trial list. The appellant did in fact provide an acceptable explanation for the
    delay in the action, and the motion judge erred in finding that the respondent
    would presumptively suffer prejudice. Finally, the appellant argues that the
    motion judge erred in law in failing to consider whether it was fair and just
    that the action was dismissed in all of the relevant circumstances, including
    the respondents conduct.

[38]

The
    respondent points out that the motion judges decision was discretionary and
    entitled to deference. It submits that the motion judge applied the correct
    legal test, which consists of two parts, and is not subject to other considerations
    or factors such as overall fairness. The respondent contends that its own
    conduct in the litigation is irrelevant, as the appellant was responsible for
    moving the action forward. Finally, the respondent asserts that the motion
    judge did not make any errors of fact, let alone any palpable and overriding
    error.

F.

Analysis

[39]

My analysis will proceed in the following way: first, I will
    address the applicable test under rule 48.11, in circumstances where the
    refusal to restore an action would result in its dismissal. In particular I will
    discuss how the questions of whether an acceptable explanation for delay and
    prejudice should be approached. Then I will apply the test to the present case,
    pointing out where the motion judge erred in his application of the test.
    Lastly, in light of the errors in legal principle identified, I will reweigh
    the evidence on delay and prejudice and explain why I have come to a different
    conclusion.

(1)

The Applicable Test under Rule 48.11

[40]

While
    the
Rules of Civil Procedure
provide for either party to set down a
    civil action for trial (rule 48.02), and for its placement on a trial list by
    the registrar (rule 48.06), and recognize that an action that has been struck
    from a trial list may be restored (rule 48.11), there is no rule that explicitly
    provides for an action which is not yet before a trial judge to be struck from
    a trial list.
[2]

[41]

Rule 48.11 states:

Where an action is struck off a
    trial list, it shall not thereafter be placed on any trial list except,

(a)
in the case of an action struck off the list by a judge, with leave
    of a judge; or

(b)
in any other case, with leave of the court.

[42]

The decision whether to restore an action to the
    trial list is discretionary.
Where there is no impending dismissal, the
    question on a rule 48.11 motion is simply whether the plaintiff has shown that
    the action is ready for trial within the meaning of rule 48.01, that is
    whether it is at a stage where pre-trial and trial dates can be scheduled. If
    restoration to the trial list is premature, the court should consider the
    imposition of a timetable or terms.

[43]

Where, as here, the refusal to restore an action
    to the trial list will result in its dismissal, the
Nissar
test, informed by the case law respecting rule 48.14 dismissals,
    will apply. This is because the inevitable result of the failure to restore the
    action to the trial list would be dismissal, as occurred here. As discussed in
    several decisions of this court concerning dismissal for delay, a motion judge
    must strike a balance between the need for efficiency and the need for
    flexibility, such that cases can be tried on the merits where there is a
    reasonable explanation for non-compliance with the rules: see
1196158
    Ontario Inc.
, at para. 20,
Fuller
, at para. 25,
Faris v. Eftimovski
,
    2013 ONCA 360, 306 O.A.C. 264, at para. 24, and
Kara v. Arnold
, 2014 ONCA 871, 328 O.A.C. 382, at para. 9.

(i)

Delay

[44]

Nissar
was an appeal from a refusal to restore an action
    to the trial list, where there had been many years of completely unexplained
    delay and no resistance by the defendant to moving the case along.

T
he primary issue in
Nissar

was
    whether a Rule 48 or a Rule 24 test should be applied in a contested motion to
    restore. A
t para. 29, this court stated that the legal test for
    determining whether an action should be dismissed under rule 48.14 should be
    adapt[ed] to determine when an action should be restored the trial list. The
    plaintiff is required to provide an acceptable explanation for the delay
and
to satisfy the court that there would be no prejudice to the defendant if the
    action were to proceed:
Nissar
, at paras. 29-31. The court dismissed
    the appeal.

[45]

As to the nature of the explanation for delay, in the judgment followed
    in
Nissar
,
1196158 Ontario Inc.
, Sharpe J.A. referred
    variously to the requirement for the plaintiff to show an acceptable,
    satisfactory, or reasonable explanation for the delay. Therefore I take
    these adjectives to be interchangeable in this context. The motion judge in
    this case referred to the appellants requirement to show a reasonable
    explanation for the delay, not an acceptable explanation as worded in
Nissar
.
    No error is alleged by either party with regard to the articulation of the
    test.

[46]

A motion to restore an action to the trial list is not a blame
    game, where counsel should be required or encouraged to take a defensive
    stance and justify their conduct of the litigation on a month-by-month basis. Rather,
    in assessing whether a plaintiffs explanation for delay is reasonable, a motion
    judge should consider the overall conduct of the litigation, in the context of
    local practices, which can vary quite widely between jurisdictions. Practices
    for scheduling pre-trial conferences and trials differ throughout the province,
    because they must meet the needs of particular regions and courthouses. These
    practices can affect the expectations of the parties, their counsel and the
    courts as to timing.

[47]

In
    practice, an action may be removed from a trial list when, for whatever reason,
    it is determined not to be trial-ready. This can occur in a variety of ways: by
    administrative action (as per the Toronto Region Practice Direction when a
    Certification Form has not been filed and a speak-to attendance has not been
    arranged), on consent (which may or may not require a court attendance), in a
    trial scheduling or assignment court by order of a judge, even when not
    requested by a party (as occurred in this case when the action was struck at to
    be spoken to court), or at any other time by order of the court.

[48]

It
    is a waste of resources to have trials adjourned on or near the trial date, at
    a juncture when court time that has been set aside may not be able to be filled
    with other matters. The ability to remove and restore actions to a trial list
    is part of the function of the local court to manage the timing and progress of
    civil actions commenced within its jurisdiction in the context of its available
    resources. If the test to restore an action to the trial list is applied too
    rigidly, speak to and other attendances where matters may be struck will
    become lengthy and contentious, preventing efficient case management. Therefore
    a proper delay analysis does not consider the conduct of an action in a vacuum.

(ii)

Prejudice

[49]

The issue of prejudice is a factual question. The plaintiff bears
    the onus of demonstrating that the defendant would suffer no non-compensable
    prejudice if the action were allowed to proceed. The mere passage of time
    cannot be an insurmountable hurdle in determining prejudice, otherwise
    timelines would become inflexible and explanations futile.

[50]

A defendant is not required to offer evidence of actual
    prejudice. However, the court is entitled to consider the conduct of the
    defendant in light of its assertions of prejudice.
As Weiler
    J.A. noted in
Fuller
,

it is an error for a judge considering
    dismissal for delay to fail to consider the respondents conduct in relation to
    the question of prejudice: at para. 39.

(2)

The Errors in Legal Principle

(i)

Delay

[51]

The motion judges analysis focussed mechanically on whether
    blame could be attributed to the appellant at each stage of the litigation.
    Once he found delay, he failed to go on to weigh the evidence and evaluate
    whether the explanation provided was reasonable. Had he done so, he would have
    taken into account important factors such as the circumstances in which the
    action came to be struck from the trial list and the fact that the case was now
    ready for trial.

[52]

Applying
    too exacting a standard for restoring an action which has been struck from the trial
    list may well hinder the objective of an efficient justice system, as parties
    and counsel would argue over keeping matters on the trial list for fear that,
    once struck, they might never be restored. Fighting highly contested motions over
    cases being struck and restored to the trial list is not an effective use of scarce
    judicial and legal resources. Ontario courts are actively discouraging a
    motions culture among counsel, and the Supreme Court of Canada has called for
    a shift in culture, citing the need for a process that is proportionate,
    timely and affordable:
Hryniak v. Mauldin
, 2014 SCC 7, [2014] 1 S.C.R.
    87, at para. 28.

[53]

While
this court has stated frequently that the plaintiff
    bears the primary responsibility for moving a case forward, it has also
    acknowledged that the conduct of a defendant is a factor, especially where a
    plaintiff encounters some resistance when trying to move the action along:
1196158
    Ontario Inc.
, at para. 29. The suggestion that it is normal and acceptable
    for a defendant, if not to actively delay, to simply wait for the plaintiff to
    make the next move, may be based on a conventional view of litigation strategy.
    The objectives of timely and efficient access to justice, and effective use of
    court resources require all parties to play their part in moving actions
    forward, and for counsel to act in a way that facilitates rather than
    frustrates access to justice:
Hryniak,
at para. 32. For these reasons,
    although the burden of proof on the motion is on the plaintiff, the conduct of
all
parties in relation to the litigation is relevant in determining whether
    to restore an action to the trial list.

[54]

The motion judges approach here focussed almost exclusively on the appellants
    conduct, and did not consider the overall dynamics of the litigation. This
    resulted in an imbalanced view of at least four aspects of the appellants
    actions. First, at the time the motion below was heard, the case was ready to
    proceed to trial. Any objection raised by the respondent had been met, and the
    parties were capable of complying with the requirements of rule 53.03 for the
    exchange of expert reports. Keeping an action that is ready for trial off the
    list is punitive rather than efficient. Second, the action sought to be
    restored had been summarily struck from the trial list by a judges order at an
    appearance where the parties were jointly seeking new dates for a pre-trial and
    trial, and not at the respondents request. Third, the appellant had never lost
    sight of the need to restore the action to the trial list, had brought its
    motion reasonably promptly after the action had been struck, and, as the motion
    judge observed had no motive to delay the action. Finally, the respondent had
    not indicated any serious concerns about the pace of the litigation until it
    opposed the motion to restore the action to the trial list.

[55]

The
    first part of the
Nissar
test involves a consideration of any relevant
    delay, but asks whether an acceptable explanation for any such delay has been
    provided. The context of the action and any other relevant factors that are
    specific to the case must be considered. These will include the overall
    progress of the action before it was listed for trial, the circumstances of how
    the action came to be struck from the trial list, and the conduct of all
    parties. Procedural rules cannot be mechanically applied but have to be
    interpreted in a contextual manner that pays heed to all relevant circumstances
    and consequences.

[56]

In
    failing to conduct the required analysis, the motion judge erred in concluding
    that the appellant had not provided an acceptable explanation for the delay.

(ii)

Prejudice

[57]

The second part of the test involves a consideration of prejudice to
    the respondent if the action were allowed to proceed. The prejudice at issue is
    to the respondents ability to defend the action as a result of the appellants
    delay, not as a result of the sheer passage of time:
MDM Plastics Ltd. v.
    Vincor International Inc
., 2015 ONCA 28, at paras. 25 and 33. This portion
    of the analysis does require some apportionment of responsibility for the
    delay.

[58]

The motion judge ultimately decided against the appellant
    on the prejudice issue based on an assumption that the passage of time would
    impair the memory of the one missing witness even if he was found. This was
    despite being skeptical that this individual was a key witness.

[59]

The motion judge was required to consider the
evidence
in deciding the prejudice issue:
Fuller
, at paras. 38-39. In this case, the action was ready for trial, oral
    discoveries had been completed relatively soon after the events in question, transcripts
    were available (unlike in
Nissar
), and the
    documents authored by the missing witness were available. The record of the
    litigation did not indicate any serious concern on the respondents part about
    the delay. Its consent to the previous motion to restore the action to the
    trial list, and its passivity in to be spoken to court when the court struck
    the action of its own motion, both suggest that no non-compensable prejudice
    would result from the action being restored to the trial list:
MDM
    Plastics
, at paras. 34-36 and 39;
Fuller
, at para. 42.

[60]

In my view, the motion judges consideration of
    prejudice reveals errors of principle that justify appellate intervention.

(3)

Reweighing the Evidence

[61]

Given that I have found that the motion judges
    decision was based on erroneous legal principles, I must now reweigh the
    evidence respecting delay and prejudice:
Fuller
, at para. 45.

(i)

Delay

[62]

First,
    although the motion judge said he did not place much weight on this, he
    characterized the progress of the action before it was first set down for trial
    as dilatory. The evidence does not support this characterization of the early
    stages of this litigation. In fact, the action was commenced in 2007 within six
    months of the fire, pleadings were closed that year, documents were produced
    and examinations for discovery were conducted in 2008, expert reports on
    liability had been exchanged, and the respondent delivered a report on damages.
    By the time the appellant set down the action for trial in 2009, the parties had
    attended mediation, and the appellant had answered many of the 39 undertakings
    from its discovery. There was certainly no unreasonable delay on the part of
    the appellant in prosecuting the action before it set the action down for trial
    the first time.

[63]

While
    the appellant thereafter should have moved this case along to trial more
    briskly, when all the circumstances are considered, the action ought to have
    been restored to the trial list. Of the 39 undertakings from the appellants
    examination for discovery, several were answered in 2009 without any demand or
    request from the appellant. There was no effort to compel answers to
    undertakings, by motion or letter, before the respondent relied on unfulfilled
    undertakings in refusing to agree to pre-trial and trial dates after the action
    was first set down for trial.

[64]

The
    appellant, a small business with limited resources, advanced a rather modest
    claim against the respondent, a large and well-resourced corporation. The
    respondent insisted upon strict compliance with a list of undertakings. The
    appellant struggled to fulfill the undertakings and the respondent was not
    prepared to make any concession that would facilitate moving the case along to
    trial.

[65]

The
    appellant made slow but steady progress in fulfilling the undertakings, in some
    instances following up with the appellants accountant and the CRA. When the
    appellant sought to restore the action to the trial list the first time, the
    respondent insisted on full answers to undertakings (notwithstanding rule
    48.04(2)(a) which provides that a party who lists an action for trial is not
    relieved from complying with undertakings given by the party on an examination
    for discovery, and therefore contemplates actions being listed for trial with
    outstanding undertakings).

[66]

When
    the motion to restore the action to the trial list was brought, there were
no
outstanding undertakings on the part of the appellant. The motion judge erred
    in stating that the final undertaking was answered in April 2014, and in
    suggesting that the appellant had delayed because it took 27 months after the
    case was restored to the trial list in January 2012 to satisfy three or four
    outstanding undertakings. In fact, answers to undertakings had been provided,
    and it was not until October 2012 that a request for responsive answers was
    made. Thereafter, these three undertakings, as well as the respondents
    additional requests for clarification, better copies, and additional documents,
    had been satisfied by December 2013, within 14 months, and by the deadline
    agreed upon between the parties.

[67]

In
    referring to the 27 month period, the motion judge overstated both the delay
    and the appellants responsibility for the delay with respect to the
    fulfillment of its undertakings.

[68]

This was not a case where a plaintiff ignored
    its obligations respecting undertakings, or where its counsel made little
    effort to respond to undertakings or to requests from opposing counsel. There
    were reasonably frequent communications between counsel, which reflected
    efforts to obtain and to produce the documents requested and to respond to
    various requests for additional documents, some of which were requested from
    third parties, and some of which had already been provided to the respondents
    former counsel. In any event, the motion judge observed that the unfulfilled
    undertakings may well have been marginally important.

[69]

The motion judge noted that in addition to the
    delay occasioned by plaintiffs failure to satisfy its undertakings, the
    plaintiff is still not ready for trial because its expert report remains a work
    in progress... The plaintiffs expert report is expected to be complete by the
    end of October. It may in turn necessitate a report from an expert on behalf of
    the defendant.

[70]

It
    is not a condition of setting down an action, or an action remaining on the
    trial list, that all expert reports have been delivered. Rule 53.03 provides
    for the timing of delivery of expert reports, requiring reports to be delivered
    90 days before a pre-trial conference (60 days for a responding report).
    Supplementary reports are required not less than 30 days before the
    commencement of trial. These time periods can be extended or abridged by the
    court. Rule 48.04(2)(a) provides that setting an action down for trial does not
    relieve a party from the requirements of rule 53.03 respecting expert reports.

[71]

In
    this case, expert reports on liability had been exchanged, and the respondent
    had delivered an expert report on damages. The appellants counsel explained
    that the delay in obtaining an expert report on damages was due to his clients
    financial constraints. The motion judge accepted the assertion that a report
    would be provided by October. In any event, the respondents affidavits in
    opposition to the motion to restore the action to the trial list relied only on
    the appellants delay in answering undertakings, and did not raise the issue of
    delay in providing an expert report.

[72]

This
    action was not struck at the request of the respondent after a contested
    motion. It was struck in the setting of a busy to be spoken to court, on the
    courts own motion. The respondent was consenting to an adjournment, but later
    changed its position on the motion to restore. This context weighs in favour of
    restoring the action to the trial list.

[73]

After
    reweighing the above evidence, I conclude that the appellant provided an
    acceptable explanation for the delay.

(ii)

Prejudice

[74]

The only evidence of actual prejudice asserted
    by the respondent in opposition to the motion was in relation to Mr. Jabar, the
    City of Toronto employee who had attended at the appellants premises on August
    10, 2006, the day of the fire and before the appellant disposed of the
    inventory allegedly damaged by the fire, and again on various occasions in
    August 2006 to verify the removal of the inventory reported to him to have been
    damaged by the fire.

[75]

If this witness was important to the defence, it
    is surprising that the respondent only attempted to contact Mr. Jabar in 2014,
    on the eve of the motion to restore the action to the trial list.
    Notwithstanding that the action had been outstanding for several years, no
    efforts had been made by the respondent to contact this potential witness.
    These circumstances undermine any claim that the respondent would be prejudiced
    in its defence as a result of the possible unavailability of the evidence this
    particular witness might have provided.

[76]

I do not accept that speculation that a case
may
depend in part on oral evidence, coupled with the assumption that
    witnesses memories generally fade over time will, without more, prevent a
    plaintiff from satisfying the prejudice prong of the test. Counsel routinely address
    the reality of the passage of time in the litigation process by collecting and
    producing documents, undertaking oral examinations for discovery and taking
    witness statements. There are other methods under the rules to preserve
    evidence that may disappear or be lost before trial.

[77]

In the present case, the appellant adduced evidence stating that its
    witnesses, including its experts, were available for trial, and that
    transcripts of examinations for discovery had been ordered and were available.
    In these circumstances, the appellant demonstrated that there was no
    non-compensable prejudice that would have resulted from the action being
    restored to the trial list.

G.

CONCLUSION AND Disposition

[78]

The
    motion judges errors rose to a level that warrant appellate intervention,
    despite the deference due to his discretionary decision.

[79]

After
    reweighing the evidence in the circumstances of this case, I have concluded
    that the action ought to be restored to the trial list. The appellant provided
    an acceptable explanation for any delay that occurred, and demonstrated that
    there was no non-compensable prejudice to the respondent in its defence of the
    action as a result of the delay in restoring the action to the trial list. A
    fair trial on the merits is still possible in this case.

[80]

For
    these reasons I would allow the appeal. I would set aside the order of the
    motion judge, including his order for costs, and the subsequent order of the
    Local Registrar dismissing the action, and order that the action be restored to
    the trial list in Toronto, so that pre-trial and trial dates may be set without
    delay. I would set aside the costs award and order no costs on the original
    motion. Finally, I would award the appellant costs of the appeal in the sum of $9,000,
    inclusive of disbursements and HST.

Released: September 2, 2015

(RJS)                                                                    K.
    van Rensburg J.A.

I agree R.J. Sharpe
    J.A.

I agree P. Lauwers
    J.A.





[1]

The relevant events in this case took place
    prior to the changes to rule 48.14, which came into force on January 1, 2015:
    O. Reg. 170/14. Actions will now be automatically dismissed for delay without
    notice the later of January 1, 2017 and the fifth anniversary of the
    commencement of the action, unless they have been listed for trial, terminated
    by any means or the court orders otherwise.
Any
    action struck from the trial list after January 1, 2015, and not restored by
    the later of January 1, 2017 and the second anniversary of being struck off,
    will be dismissed on that date, without notice to parties or their counsel, unless
    the court orders otherwise.



[2]
Rule 52.01 provides that a trial judge may strike an action off the trial list
    where the action is called for trial and the parties fail to attend.


